DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-15 are objected to because of the following informalities:  claim 1 recites “. . . receive the first data from the mobile device, extracting a set of physiological parameters from the first data, and determine for the . . .” there is an inconsistency with tenses, thus “extracting” should be “extract”. The same should be done for the “second metric”.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “network unit” in claim 1 which is disclosed in [0021] states “a network unit refers to a server”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “Examples of such sensors include a galvanic skin response sensor, an electroencephalogram sensor, a photoplethysmogram sensor, a bio-impedance sensor, an electromyogram sensor, and an electrooculogram sensor, an electrocardiogram sensor, a temperature sensor” and “a camera, an audio recognition device, or a gyroscope, or a touch screen,”, does not reasonably provide enablement for all possible sensors that provide sensing relevant to stress.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The claims recite one or more sensors and claim 13 recites GSR, EEG, PPG, bio-impedance, EMG, EOG, ECG, accelerometer, camera, sound and gyroscope; however, while this list does provide various options it does not encompass all possible variations of a physiological sensors which could be processed to produce a “stress metric”.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Similarly, claim 14 recites “calculate the stress-level discrepancy threshold based on the calculated stress level discrepancies for the first and the second group of individuals,” and “associating the stress level discrepancy to group of the individual”, the extent of the discussion of how this is performed in “For example, a joint discrepancy may be calculated for the healthy and the un-healthy group of individuals, whereby the stress-level discrepancy threshold can be calculated based on the two joint discrepancies. The circuitry of the network unit 200 may configured to calculate the stress-level discrepancy threshold using one from the list of: a clustering algorithm, a mean square error metric, a F1 score metric, an accuracy metric, and Cohen's kappa matric.” Similar to the discussion of claim 1 above the specification recites a functional intent, to determine a threshold, without disclosing how the intent is achieved.
Per MPEP 2161.01 "It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. 
	The claims depending from claim 1 share this issue and are also therefore rejected.

Claim Rejections - 35 USC § 112b
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites a “threshold” however it is unclear if the threshold is simply a threshold as would be the plain and ordinary meaning, for example with regards to heart rate 160 BPM as a threshold for 

Claim 1 also recites “to at least the extracted set of physiological parameters” however it is unclear what else is being implied by the “at least” element. What else does “at least” refer to?  Therefore, “at least” does not clearly define the metes and bounds of the claim and is therefore indefinite. The claims depending from this share this issue and are therefore also rejected.

Claims 6 and 7 recite “for an occasion of a plurality of occasions” however it is unclear if these are the same “occasions” as recited in claim 1. As such it’s unclear what the metes and bounds of the claim are and the claims are indefinite. 

Claim 13 recites “the system according to claim,” without reciting dependency from another claim. As such it is unclear what claim it depends from. 

Claim 10 recites “one or more sensor” and “at least one sensor”. It is unclear if these are being used to claim the same sensors or different sensors thus there is a lack of clarity and the claim is indefinite. Assuming applicants are referring to the same sensors, please amend “at least one sensor” language to match that of the “one or more sensors” which provides its antecedent basis.

Claim 14 states “associating the stress level discrepancy to group of the individual”, it is unclear what this entails. There is something missing in this sentence. Also it is unclear what the metes and 

Claim 14 recites “second network unit” and also recites “or wherein the network unit comprises the second network unit.”, per the 112f discussion a network unit is a server. Based on the claim language it is unclear what the metes and bounds of this claim are namely, does it require two servers or does it only require one server. For that reason the claim does not clearly define the metes and bounds of the claim and is indefinite. Claim 15 depending from claim 14 shares this issue and is also indefinite. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites gathering data, applying functions to the data to get a combined metric and comparing the metric to a threshold.
The limitations of “determine” for the calculation and “calculate” an index, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, “determine” and “calculate” an index in the context of this claim encompasses the user manually using pen a paper choosing parameters and calculating an index. Furthermore, the additional 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – of data gathering and providing feedback. The limitations of sensors “measuring”, “prompt” user data input, “receiving” the data is pre-solution activity of mere data gathering, and the “generating” feedback is merely post solution activity of generating an output. The processor (i.e. “processor” or “computer processor”) in computing steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining set parameters and calculate steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform determine and calculating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally well-known, routine and conventional activity is not enough to add significantly more than the abstract idea itself. Per the Berkheimer requirement, the wearable with motion sensing, bio-sensing (including HR), self-reported subjective feedback, communication module and processor/memory (or separate processing): (1) Jain see recitations below; (2) US 
Therefore, the claims considered in combination/as a whole is are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim 1-3, 6-7, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain (Jawahar Jain et al., US 20120289788) hereinafter Jain.
 Regarding claim 1, an interpretation of Jain system for estimating a stress condition of an individual, the system comprising 
a mobile device (Sensor Array 110 or Node 114 Fig. 1 see also [0028], [0031], [0093], [0122], 614/714 Data aggregator Figs. 6A-6B, 7A-7B) and a network unit (180 Analysis System Fig. 1, [0029], [0060], [0123]), the mobile device being connected to the network unit and to one or more sensors (Connections 116 Fig. 1, [0028], [0031], [0033]-[0034] see also [0064], [0072], [0111], [0122], [0144]), the mobile device comprising circuity ([0026], [0028], [0031], [0122]) configured to: 
for each occasion of a plurality of occasions ([0050], [0059], [0061], [0089]-[0090]): 
measure a set of physiological parameters using the one or more sensors ([0026]-[0028] see also [0040]-[0044], Figs. 2A-2B, [0122], [0142], [0144]), and transmit first data relating to the set of physiological parameters to the network unit ([0031], [0033]-[0034]); and 
prompt the individual to input a perceived stress-level for the occasion via a user interface of the mobile device ([0059], [0063], [0073] see also [0056], [0068], Fig. 4), and transmit second data relating to the perceived stress-level to the network unit ([0031], [0033]-[0034] see also [0028], [0064], [0072], Fig. 4); 
wherein the network unit comprises circuity ([0029], [0060]) configured to, for each occasion of the plurality of occasions: 

receive the second data the mobile device ([0031], [0033]-[0034], [0122]-[0123] see also [0028], [0064], [0072], [0111], Figs. 1, 6-7), extracting a perceived stress level from the second data, and determine for the occasion a perceived stress-metric by applying a second predetermined stress-metric function to at least the extracted perceived stress-level ([0171] see also [0061], [0071], [0125], [0127], [0159], [0168]; In one example converting the input to Likert Scale); and 
calculate a stress-level discrepancy based on a difference between the measured stress-metric and the perceived stress-metric ([0141], [0225]-[0226], [0240] see also [0061], [0159]-[0160], [0191]); 
generate, based on the calculated stress-level discrepancies calculated at the plurality of occasions ([0160], [0225]-[0226], [0240] see also [0141], [0159], [0191]) and a stress-level discrepancy threshold ([0160] see also [0141], [0225]-[0226]; The reference points to correlating measurements of the data as well as pointing out it is known that there will be times when confounding factors, i.e. elements that represent “discrepancies”, are present; for example during exercise when the physiological data will show “stress” while the users self-report (per the mood sensor/psychological 

 Regarding claim 2, an interpretation of Jian further discloses wherein the network unit is configured to: upon generation of the feedback signal, transmit the feedback signal to the mobile device ([0029]-[0031], [0036]-[0037], [0393]-[0395]); and wherein the mobile device is further configured to provide feedback to the individual based on the received feedback signal ([0029]-[0031], [0036]-[0037], [0393]-[0395]).

 Regarding claim 3, an interpretation of Jian further discloses wherein the network unit is configured to: upon generation of the feedback signal, transmit the feedback signal to a device separate from the mobile device ([0029]-[0031], [0036]-[0037], [0393]-[0395]).

 Regarding claim 6, an interpretation of Jain further discloses wherein the mobile device is configured to, for an occasion of a plurality of occasions, transmit the first data and the second data in separate transmissions, wherein each the first and second data further indicates a point in time of the occasion ([0095] see also [0093]).

 Regarding claim 7, an interpretation of Jian further discloses wherein the mobile device is configured to, for an occasion of a plurality of occasions, transmit the first data and the second data in a same transmission ([0095] see also [0093]).

 Regarding claim 10, an interpretation of Jain further discloses wherein one or more sensors are included in a second mobile device configured to be worn in contact the skin of the individual (including [0139] including “. As an example and not by way of limitation, a user may be wearing a heart-rate monitor and an accelerometer, which transmit a heart-rate data stream and an accelerometer data stream, respectively.”, [0390] including “The patients wear a blood-pressure monitor, an actigraph, a pulse oximeter,” see also [0027]; The specific enumerated sensors being worn would all be specific representations of sensors 112/212 as discussed in [0040], [0043]-[0044] among other places in the description), and wherein the mobile device is configured to be wirelessly connected to the second mobile device and to receive physiological parameters measured by the at least one sensor included in the second mobile device ([0026]-[0028], [0031]-[0033] see also [0034]-[0035], Figs. 1, 2, 6-7) and include the received physiological parameters in the set of physiological parameters ([0026]-[0028], [0031]-[0033] see also [0034]-[0035], [0093], [0122], Figs. 1, 2, 6-7).

 Regarding claim 11, an interpretation of Jain further discloses wherein one or more sensors are non-contact sensors ([0027] including “sensors that are proximate to the subject (e.g., a thermometer in the room where the subject is located), or sensors that are otherwise related to the subject (e.g., GPS position of the subject, a medical report by the subject's doctor, a subject's email inbox).”, [0044] including “Accelerometer . . . charge coupled device . . . microphone”, Examiner notes a charge coupled device or CCD is one type sensor used in a camera) wirelessly connected to the mobile device or 

 Regarding claim 12, an interpretation of Jain further discloses wherein the circuity of the mobile device is further configured to, for each occasion of the plurality of occasions ([0026]-[0028] see also [0040]-[0044], Figs. 2A-2B, [0122], [0142], [0144]), transmit third data to the network unit ([0031], [0033]-[0034] see also [0026]-[0028], [0040]-[0044], [0122], [0142], [0144], Figs. 2A-2B), the third data comprising at least one from the list of: metadata relating to the individual, and metadata relating to the occasion of the plurality of occasions ([0027], [0043]-[0044], [0142] see also [0026], [0028], [0040]-[0044], [0122], [0144], Figs. 2A-2B), wherein the circuity of the network unit is further configured to ([0029], [0060]), for each occasion of the plurality of occasions, receive the third data from the mobile device ([0031], [0033]-[0034], [0122]-[0123] see also [0028], [0064], [0072], [0111], Fig. 4), extract the metadata from the third data, and use the metadata as input in at least one of the first and second predetermined stress-metric function to determine at least one of the measured stress metric and the perceived stress-metric ([0027], [0043]-[0044], [0060], [0142] see also [0026], [0028], [0040]-[0042], [0167] Figs. 2A-2B).

 Regarding claim 13, an interpretation of Jain further discloses wherein the one or more sensors comprises at least one from the list of: a galvanic skin response sensor, an electroencephalogram sensor, a photoplethysmogram sensor, an electromyogram sensor, an electrocardiogram sensor, an accelerometer, a camera, an audio recognition device, and a gyroscope ([0026]-[0028], [0043]-[0044] see also [0040]-[0042], [0122], [0142], [0144], Figs. 2A-2B,).

Claim Rejections - 35 USC § 103
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as obvious over Jian in view of Reeves (Jonathan Reeves et al., US 20080088436) hereinafter Reev.
Regarding claim 4, an interpretation of Jian discloses the above in claim 1 including the generating a feedback of a stress condition in response to a threshold for stress level discrepancies and the crossing of a threshold for stress level discrepancies. (see the rejection of claim 1). An interpretation of Jian may not explicitly disclose wherein the threshold is a threshold number of readings exceeding the threshold.
However, in the same field of endeavor (medical devices), Reev teaches wherein the threshold is a threshold number of readings exceeding the threshold ([0066]-[0068] including “maintained by the device 100 to determine whether the measured parameters exceed any of these standards. For example, if any of the measured parameters exceeds any or all of the standards for more than a predetermined time threshold,”; in order to determine if the measurements is outside the standard threshold over time it requires that it be exceeded for multiple samples).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Jain and its data gathering and analysis of psychological and physiological stress metrics to include only alerting a user if a condition outside the range of normal is present on plurality of occasions and not just during a single reading as it reduces false alarms ([0034]).

Regarding claim 5, an interpretation of Jian discloses the above in claim 1 including wherein the circuity of the network unit is configured to generate the feedback signal indicating a stress condition in response to the calculated stress-level discrepancy exceeding the stress-level discrepancy threshold.

However, in the same field of endeavor (medical devices), Reev teaches wherein the comparison is an average of the readings compared to the threshold ([0066]-[0068] including “The measured parameters (having been incorporated into the previously measured parameters) are compared to the stored standards”; They are incorporated together using averaging).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Jain and its data gathering and analysis of psychological and physiological stress metrics to include only alerting a user if a condition outside the range of normal is based on an average of the previous measurements over a specific period of time in order to provide an accurate representative measure over time for comparison to a threshold ([0034]).

Claim Rejections - 35 USC § 103
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as obvious over Jian in view of Dicks (Kent Dicks et al., US 20110093283) hereinafter Dicks.
Regarding claim 8, an interpretation of Jian discloses the above in claim 1 including transmission of perceived stress level as second data and the physiological parameters as first data (see the rejection of claim 1).  
an interpretation of  Jian may not explicitly recite the mobile device encrypting the first or second data during transfer. 
However, in the same field of endeavor (medical devices), Dicks teaches the mobile device encrypting the first or second data during transfer ([0062]-[0065]).


Claim Rejections - 35 USC § 103
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as obvious over Jian or, in the alternative, under 35 U.S.C. 103 as obvious over Jian in view of Venkatraman (Subramaniam Venkatraman et al., US 20140276119) hereinafter Ven.
Regarding claim 9, an interpretation of Jian discloses the above in claim 1 and further discloses wherein one or more sensors are included in the mobile device ([0069]; mobile device/client device with mood sensor can be on a wearable and the most commonly known wearable computing devices are smart watches which rest against the skin. One example of a smart watch in the prior art is provided in the alternative rejection which also includes the ability to sense other physiological parameters), and wherein the mobile device is configured to be worn in contact with the skin of the individual ([0069]).
An interpretation of Jian may not explicitly disclose the wearable is a smart watch wherein the mobile device is configured to be worn in contact with the skin of the individual. 
However, in the same field of endeavor (medical devices), Ven teaches wearable is a smart watch wherein the mobile device is configured to be worn in contact with the skin of the individual ([0013], [0120]-[0122], Fig. 1).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Jain with the list of sensors including heart rate, Sp02 etc. to include the specific implantation of smart watch in order to gather data from the user in a way which is unobtrusive to daily activities ([0115]). 

Claim Rejections - 35 USC § 103
Claim 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Dabbura (Imad Dabbura, K-means Clustering: Algorithm, Applications, Evaluation Methods, and Drawbacks, https://towardsdatascience.com/k-means-clustering-algorithm-applications-evaluation-methods-and-drawbacks-aa03e644b48a, 9/17/2018, viewed on 1/15/2022) hereinafter Dab.
Regarding claim 14, an interpretation of Jain further discloses wherein the system comprises a plurality of further mobile devices (Sensor Array 110 or Node 114 Fig. 1, [0031] including “this disclosure contemplates any suitable number of sensor arrays 110, sensors 112, nodes 114, analysis systems 180, local analysis systems 120, remote analysis systems 150, display systems 190, local display systems 130, remote display systems 140, and networks 160.” see also [0028], [0093], [0122], 614/714 Data aggregator Figs. 6A-6B, 7A-7B), wherein each of the further mobile devices is connected to (Connections 116 Fig. 1, [0028], [0031], [0033]-[0034] see also [0064], [0072], [0111], [0122], [0144]) a second network unit (180 Analysis System Fig. 1, [0031] see also [0029], [0060], [0123]) and to one or more sensors ([0026]-[0028], [0031] see also [0040]-[0044], Figs. 2A-2B, [0122], [0142], [0144]) configured for measuring a set of physiological parameters of a respective further individual, wherein each of the further individuals belongs to a first group of individuals or a second group of individuals ([0040], [0149]-[0150], [0212]), wherein the individuals of the first group are classified as mentally healthy and the individuals of the second group are classified as mentally un-healthy based on a stress-related criteria ([0040], [0149]-[0150], [0212]; data being gathered from various groups include those pre condition and after having the condition), wherein the circuity of the second network unit is further configured to calculate the stress-level discrepancy threshold ([0160] see also [0141], [0225]-[0226]; The reference points to correlating measurements of the data as well as pointing out it is known that there will be times when confounding factors, i.e. elements that represent “discrepancies”, are present; for example during exercise when the physiological data will show “stress” while the users self-report (per the mood 
for each individual of the first and second group of individuals ([0031], [0040], [0150]): 
receive, on a plurality of occasions ([0050], [0059], [0061], [0089]), first data relating a set of physiological parameters measured by the one or more sensors configured for measuring a set of physiological parameters of the individual ([0026]-[0028] see also [0040]-[0044], Figs. 2A-2B, [0122], [0142], [0144]), and for each occasion, extracting the set of physiological parameters from the first data, and determine a measured stress metric by applying the first predetermined stress metric function to at least the extracted set of physiological parameters ([0168]-[0170], [0178]; One example being determining R Peaks and/or HRV from the data and using one or other to determine a stress metric such as “By creating a ratio of the two frequency bands, a quantitative measure (“sympathovagal balance” (Pagani et al., 1986; Bigger et al., 1992)) comparing the relative activations is created, which the literature represents as the stress level of the person.” from [0169] or the stress metric could be the conversion of that determination to a set scale see for example [0161], [0167]); 
receive, for each of the plurality of occasions, second data relating to a user perceived stress-level of the individual ([0031], [0033]-[0034], [0122]-[0123] see also [0028], [0064], [0072], [0111], Figs. 1, 6-7), extracting a user perceived stress- level from the second data, and determine a perceived stress metric by applying the second predetermined stress metric 
calculate, for each of the plurality of occasions, a stress level discrepancy representing a difference between the measured stress metric and the perceived stress metric, and associating the stress level discrepancy to group of the individual ([0141], [0225]-[0226], [0240] see also [0159]-[0160], [0191]); 
wherein the circuity is further configured to: 
calculate the stress-level discrepancy threshold ([0160] see also [0141], [0225]-[0226]; The reference points to correlating measurements of the data as well as pointing out it is known that there will be times when confounding factors, i.e. elements that represent “discrepancies”, are present; for example during exercise when the physiological data will show “stress” while the users self-report (per the mood sensor/psychological data) will indicate they are not stressed. Thus showing the determination of “discrepancies”. Furthermore it discloses providing feedback based on the analysis, including providing the data and/or the analysis of the data such as a stress index, changes (including comparisons to previous readings) or trends in stress index and outputting alerts. For this element specifically either a single previous index can be interpreted as a threshold for later readings to be compared to (baseline reading) or each new reading can be compared to the one previous acting as a threshold to see how it changes ), 
wherein the second network unit is configured to communicate the stress-level discrepancy threshold to the network unit, or wherein the network unit comprises the second network unit ([0031], [0125]; Examiner notes that if the “second network unit” is a part of the “network unit” then it would not need to communicate the threshold as its already present in the network unit).


However, in the same field of endeavor (data analysis), Jain in view of Dab teaches the use of sensing measures for tracking and determining a model of when a user is correlated with some level of risk for developing the disease (see recitations above in claim 14). Dab discloses k means clustering in which the individual data points of the plurality of users could be input to determine clusters, i.e. those with or without the disease (Dab K Means Algorithm Section in view of the Data from Jain) and creating a threshold (Dab K Means Algorithm Section in view of the Data from Jain) based on the classification of the two cluster based on the data provided of the two groups as recited in Jain.
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Jain to include the use of k means clustering algorithm as Jain recites using artificial intelligence and/or machine learning to correlate the physiological and psychological measurements in order to generate conclusions and correlations (Jain [0125], [0159]) and as recited in Dab it is often one of the first steps in order to get an intuition on the data and identifying subgroups (Dab clustering section).

 Regarding claim 15, an interpretation of Jain discloses the above including wherein the circuity of the network unit is configured to calculate the stress-level discrepancy threshold. An interpretation of Jain may not explicitly disclose determining the threshold using at least one from the list of: a clustering algorithm and Euclidean distance. 
However, in the same field of endeavor (data analysis), Dab teaches determining the threshold using at least one from the list of: a clustering algorithm and Euclidean distance (Clustering and K means sections).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/J.M./Examiner, Art Unit 3792                                                                                                                                                                                                        

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        19 January 2022